Citation Nr: 0302832	
Decision Date: 02/13/03    Archive Date: 02/24/03	

DOCKET NO.  99-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a spinal disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim.  The veteran, who had active service 
from May 1975 to May 1986, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

In a decision dated in March 2001, the Board determined that 
new and material evidence had been submitted to reopen the 
previously denied claim.  The Board then returned the case to 
the RO for additional development.  That development was 
completed, and the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A disorder of the spine was not manifested during service 
or for many years following separation from service.

3.  No currently diagnosed disorder of the spine is shown to 
be causally or etiologically related to service or any 
incident that occurred therein.


CONCLUSION OF LAW

A disorder of the spine was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2000); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
rating decision, as well as the Statement of the Case and the 
Supplemental Statements of the Case issued in conjunction 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the July 2002 
Supplemental Statement of the Case specifically notified the 
veteran of the provisions of the VCAA, including the division 
of responsibilities between the VA and the veteran in 
obtaining that evidence.  Furthermore, a letter to the 
veteran dated in August 2001 informed him of the evidence 
that was still needed and what the veteran needed to do in 
order to determine his entitlement to benefits.  The veteran 
was also invited to contact the RO if he had any questions or 
needed assistance.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained, as 
have private treatment records.  In addition, the veteran has 
submitted statements from private physicians concerning the 
medical question at issue in this case, specifically the 
etiology of his spinal disorder, and the veteran was afforded 
a VA examination for that same purpose.  The veteran has not 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide his claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Simply put, the record is complete.  Accordingly, 
the case is ready for appellate review.

Background and Evidence

Service medical records contain no evidence of complaints, 
treatment or diagnosis of any spinal disorder, including 
arthritis.  Service medical records do show the veteran was 
seen for a variety of acute and chronic complaints.  A record 
dated in September 1978 shows the veteran was seen for an 
injury to the right ankle while playing soccer.  A record 
dated in April 1986 and subsequently dated records show the 
veteran was seen for sinus complaints.  A report of a medical 
examination performed in November 1978 shows the clinical 
evaluation of the spine was normal.  On the Report of Medical 
History portion of the examination the veteran denied ever 
having had or currently having recurrent back pain.  A report 
of a medical examination performed in April 1986 in 
connection with the veteran's separation from service showed 
a clinical evaluation of the spine was normal.  On the Report 
of Medical History portion of that examination the veteran 
again denied ever having had or currently having recurrent 
back pain.

VA outpatient treatment records dated in August 1986 contain 
no evidence of complaints, treatment or diagnosis pertaining 
to the spine.

An application for VA benefits dated in April 1988 does not 
contain a claim for a spinal disorder.

A report of a VA general medical examination performed in 
September 1988 contains no evidence of complaints, treatment 
or diagnosis pertaining to the spine.

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran dated in August 1996 related that in a recent visit 
to a physician X-rays and an MRI of the back were performed 
and those tests disclosed that he had a degenerative 
arthritic condition.  He indicated that the physician told 
him that the condition had been with him for some time.  The 
veteran related that when he was stationed at Grand Forks Air 
Force Base his work area did not have a functioning heat 
distribution system.  The veteran also stated that another 
occurrence that could have caused or started the condition 
occurred during 1978 during a typhoon when he sustained an 
injury to his back.  He explained that while downloading 
weapons from a B-52 the bomb bay doors struck his back after 
a T-handle broke.

A private X-ray of the lumbar spine dated in July 1996 
demonstrated spondylolysis at L5 with Grade 1 
spondylolisthesis of L5 on S1, in addition to narrowing of 
both the L4-5 and L5-S1 disc spaces.  An MRI of the lumbar 
spine dated in July 1996 concluded with an impression of a 
combination of bony spondylosis and disc bulging causing some 
degree of bilateral foraminal stenosis at the L4-5 and L5-S1 
levels.  There was no evidence for disc herniation 
identified.  There was some mild encroachment in the region 
of the neural foramina at the L3-4 level bilaterally 
secondary to the degenerative changes.

The veteran presented testimony before a member of the Board 
at the RO in November 1997.  At that hearing the veteran 
explained the circumstances concerning his back injury.  He 
specifically indicated that in 1976 or 1977 while stationed 
at Anderson Air Force Base in Guam he sustained an injury to 
his back during a typhoon.  He explained that in the process 
of removing weapons from an airplane, a bomb bay door broke 
free and struck him in the back.  He indicated that another 
individual was injured at that time, but that they were able 
to finish their tasks, but later went to a clinic.  The 
veteran related that he continued to have back pain after 
that injury.  The veteran also testified that he had had no 
other back injuries between that injury and the time of a 
motor vehicle accident in July 1996.

A statement from a service comrade, identified as the load 
crew chief, dated in January 1999 related that his crew was 
assigned to unload and prepare aircraft for evacuation from 
Guam during a typhoon.  He recalled that two of his crew 
members, including the veteran, were injured.  He stated that 
the work stopped and the veteran was transported to the 
hospital and that he was on light duty for a period of time 
following that injury.

A May 1999 statement from Kevin L. Trangle, M.D., indicates 
that the veteran asked him to review the results of his 
treatment of the veteran following an automobile accident in 
July 1996 and determine what part of the problem appeared to 
be related to the car accident and what part represented 
preexisting problems.  Dr. Trangle indicated that the car 
accident clearly did not cause any of the abnormalities noted 
on the X-rays and an MRI performed in July 1996.  He stated 
that the car accident did not cause degenerative changes of 
the discs and that any neural encroachment and 
spondylolisthesis was clearly preexisting and not caused by 
the accident.  He stated that those abnormalities may have 
been somewhat aggravated by the car accident, but they were 
certainly not a result of the accident.

In a statement from the veteran dated in July 1999 expressing 
disagreement with the RO's denial of his claim, the veteran 
suggested that health care personnel may not have annotated 
his medical records because of the typhoon in progress at the 
time of his injury.  He also suggested that any medical 
technician may have misspelled his last name and therefore 
the record of the injury was placed in another airman's 
medical records.

A February 2000 statement from Dr. Trangle was virtually 
identical to the May 1999 statement but added that:  
"According to the history obtained, your problems with your 
back began while in the USAF, when you suffered an injury."  

The veteran presented testimony before a Member of the Board 
in Washington, D.C. in January 2001.  At that hearing the 
veteran offered testimony concerning the circumstances of the 
injury he sustained that was similar to that presented at his 
previous Board hearing.  The veteran testified that he and 
the other individual who were injured went to the clinic 
following work and that he was told to take some painkillers.  
The veteran essentially testified that he continued to 
experience back pain, but that he received no treatment 
between the time of the injury during service and his 
separation in 1986.  He testified that when he experienced 
pain he took over-the-counter medication.  The veteran 
further testified that he sought no treatment for his back 
until he was involved in a motor vehicle accident in 1996 or 
1997.

Private medical records received in May 2001 reflect that the 
veteran sustained an injury of his low back in June 1996 and 
an injury of his cervical spine in September 1997, both in 
motor vehicle accidents.  A record dated in August 1996 shows 
the veteran related in July 1996 he fell on his buttocks and 
back on a slippery dock ramp in Michigan.  

A report of a VA examination performed in September 2001 
reflects that the veteran's claims file and all included 
medical records were reviewed.  The veteran related the 
service injury he sustained in 1976 and that he was seen in 
the clinic and that nothing specifically was done.  The 
veteran informed the examiner that over the next 20 years he 
put up with a kind of chronic back problem until he had an 
accident in 1996, at which time he was diagnosed as having 
spondylolisthesis and degenerative disc disease.  Following 
the examination the diagnoses were a history of lumbosacral 
strain with no residuals and spondylolisthesis of the 
lumbosacral spine with degenerative disc disease.  The 
examiner commented that in reviewing the records he could not 
find any X-rays of the back in the 1970's to document whether 
or not the spondylolisthesis was present when he was in the 
service.  He explained that the spondylolisthesis and 
degenerative disc disease were gradual progressive problems 
that had occurred over a long time, especially with the 
arthritis.  He concluded that: "With lack of other evidence 
in the service, it was not more likely than not that this was 
related to his service connected injury."

Records of a private examination of the veteran dated in 
November 2001 showed the veteran related sustaining a service 
injury in 1976 when he was hit in the back with a B-52 bomb 
bay door.  The report notes that the veteran related that 
from 1977 through 1999 he complained of mid low back pain 
which he blamed on the injury in 1976.  The veteran also 
related that between that period of time he was performing 
desk work and was not very physically active.  Following the 
examination the assessment was discogenic pain (degenerative 
disc disease) at L5-S1.

A statement dated in September 2002 from Dr. Doran M. 
Christensen is to the effect that the instability of the 
veteran's back, knee and high blood pressure placed the 
veteran and other at significant risk.  It was 
Dr. Christensen's opinion that the veteran was not fit for 
work at the Fernald Closure Project.

A November 2002 statement from Susan E. Stephens, M.D., 
relates that the veteran was injured in service in 1976 when 
he was "hit in the back when a B-52 bombed a door [sic] 
during a typhoon."  It was noted that given the state of the 
weather and the electrical conditions that X-rays were not 
taken at the time.  "However, you were treated for some 
period of time with narcotics."  Dr. Stephens indicated since 
that time the veteran reported that he had experienced 
chronic low back pain.  It was acknowledged that the veteran 
had a motor vehicle accident in 1996, but that the pain was 
present well before the motor vehicle accident and that the 
pain was not significantly exacerbated.  The diagnosis 
recorded was possible post-traumatic lumbar L5 spondylolyses.  
With respect to whether or not the lumbar spondylolyses and 
the veteran's lumbar or low back condition was a direct 
result of the accident in service in 1976, Dr. Stephens 
stated that clearly the trauma of the plane door hitting the 
back could easily cause lumbar spondylolyses.  Dr. Stephens 
concluded that given that the veteran had no prior history of 
back pain, this most likely was the cause.

Law and Analysis

The veteran clearly believes that his currently diagnosed 
back disorders are related to an injury he sustained to his 
back during service in 1976.  Applicable law provides service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within 1 year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(b).  
Generally, to prove service connection the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Based on this evidence and record, the Board finds that 
service connection for a spinal disorder is not warranted.  
The record clearly demonstrates that the veteran currently 
has a disability of the low back.  In this regard both 
private and VA medical records are reasonably consistent that 
the veteran has arthritis and disc disease of the lumbar 
spine.  However, the medical evidence pertaining to service 
incurrence and medical nexus is far less clear.

The veteran's service medical records contain no evidence 
that substantiates the veteran's contention that he sustained 
injury to his back during service.  The Board does 
acknowledge the possibility that given the circumstances in 
which the injury reportedly occurred, during a typhoon, that 
the veteran's medical records may not have been properly 
annotated, or even the possibility of a more unlikely 
situation that, as contended by the veteran, that the 
veteran's name was misspelled and the record of that 
treatment placed in another airman's file.  Nevertheless, 
there is other evidence of record that pertains to the 
incurrence of the service injury.  

Specifically, the veteran submitted a statement from a 
service comrade who was identified as the crew chief who 
recalled the veteran and another individual being injured 
under circumstances similar to that related by the veteran.  
However, there are significant discrepancies in the veteran's 
version and that related by the crew chief.  The veteran 
recalled on more than one occasion that he continued with his 
work and went to a clinic after duty hours, whereas the crew 
chief recalled that the work stopped and the veteran and the 
other airman were transported to the hospital.  He also 
recalled that both individuals were on light duty for a 
period of time following the injury.  

Again, there are no service medical records which document 
any medical treatment for an injury, and hospital treatment 
records consistent with the crew chief's recollection, as 
opposed to clinic records consistent with the veteran's 
recollection, might have been expected to generate more in 
the way of documentation of the injury.  In any event, the 
veteran's service medical records do not document any period 
of light duty following such an injury.  In addition, the 
most recent medical evidence submitted by the veteran, the 
November 2002 statement from Dr. Stephens, he informed Dr. 
Stephens that he was treated for a period of time following 
the injury with narcotics.  However, the veteran's service 
medical records do not document any treatment with narcotics, 
a type of treatment which likely would have had some bearing 
on any Personal Reliability Program (PRP) the veteran may 
have been involved in given his work with nuclear weapons as 
a nuclear weapons technician.

More significantly, the veteran's service medical records, in 
addition to not containing evidence of treatment for the 
original injury and containing no indication of further 
treatment during service, as would be expected given the 
veteran's testimony that he received no further treatment 
during service, show that the veteran, on at least two 
occasions in November 1978 and April 1986, specifically 
denied ever having had or currently having recurrent back 
pain.  Furthermore, when the veteran was seen for a VA 
general medical examination in September 1988 he failed to 
relate any complaints of back pain.

Therefore, based on the foregoing, the Board finds that the 
weight of the evidence is against such a finding that the 
veteran sustained an injury to his back in 1976.  Not only 
are records which would be expected to document the injury 
absent from the veteran's service medical records, but at 
times when the veteran would have been expected to relate 
pertinent complaints pertaining to the prior injury and as 
well as present complaints, the veteran related no such 
complaints or prior injury history.  In addition, the 
statement from the crew chief differs significantly from the 
version related by the veteran in that the veteran has never 
related that he was transported to the hospital during his 
work shift or that he was placed on light duty following the 
injury, circumstances which would have been expected to 
generate further records for inclusion in the veteran's 
service medical records.  For these reasons, the Board finds 
that the weight of the evidence is against a finding that the 
veteran sustained an injury to his back during service.

Nevertheless, even were the Board to conclude that the 
veteran did sustain injury to his back during service, the 
Board finds that the weight of the medical evidence is 
against a finding that any currently diagnosed back disorder 
is related to service.  Beginning with the evidence that is 
favorable to the veteran's claim, the November 2002 statement 
from Dr. Stephens which postulates a possibility that the 
veteran's currently diagnosed back disability is related to 
the service injury, that opinion is based on an inaccurate 
factual predicate.  In this regard, Dr. Stephens was under 
the impression that the injury the veteran sustained during 
service was of a severity that required treatment with 
narcotics.  In addition, while Dr. Stephens acknowledges that 
the veteran sustained a motor vehicle accident in 1996, 
private medical records document that the veteran sustained 
two back injuries in 1996.  Dr. Stephens referred to the 
motor vehicle accident in 1996, but the statement failed to 
account for an accident the veteran reported to another 
physician that he sustained in July of 1996 when he fell 
striking his back on a slippery dock ramp.  

Furthermore, Dr. Stephens was of the opinion that the veteran 
continued to have chronic low back pain following the service 
injury and that his back pain was present well before the 
motor vehicle accident.  However, Dr. Stephens was unaware of 
the veteran's service medical records and the VA examination 
performed in September 1988 which failed to document any 
complaints of back pain, and that, in fact, on two occasions 
during service the veteran specifically denied experiencing 
recurrent back pain.  Such facts diminish the probative value 
of Dr. Stephens' November 2002 opinion.  

As for the November 2001 private examination in which the 
veteran related the history of the 1976 service injury, 
suffice it to note that no opinion as to the etiology was 
recorded following the examination and the history reported 
to the examiner is deficient in failing to contain any 
mention of the 1996 accidents.  Lastly, statements from 
Dr. Trangle dated in May 1999 and February 2000 are similarly 
deficient in that they rely on a history related by the 
veteran.  The May 1999 letter offers no opinion of the 
relationship of disabilities which he simply concluded 
preexisted the motor vehicle accident in July 1996.  The 
February 2000 letter clearly reflects that the opinion that 
the veteran's problems with his back began while he was in 
the Air Force were based "according to the history obtained."  
While the Board does not dispute Dr. Trangle's medical 
conclusion that findings on the MRI and X-rays were not 
related to the motor vehicle accident and thus preexisted 
that accident, beyond concluding they preexisted the accident 
Dr. Trangle had no basis to conclude that they were related 
to service, except based on the veteran's history.  In other 
words, Dr. Trangle's opinion was not based on a review of all 
pertinent records.  Specifically, Dr. Trangle's statement 
does not account for the veteran's service medical records, 
which do not document a service injury and showed the veteran 
denied experiencing recurrent back pain during service, and 
medical records dated following service which do not document 
any complaints of back pain until 1996.

On the other hand, the examiner who performed the September 
2000 VA examination clearly reflects that all medical records 
were reviewed including service medical records, medical 
records pertaining to the 1996 motor vehicle accident and 
statements from Dr. Trangle.  Following this review, the 
examiner explained that: " With lack of other evidence in 
the service it was not more likely than not that this is 
related to his service connected injury."

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 
7 Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
project medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 
8 Vet. App. 332 (1995).  

The Board finds that the medical evidence that weighs against 
the veteran's claim is more probative than that which 
supports the claim.  The private medical opinions which 
support the veteran's claim are not based on a comprehensive 
review of all medical records and are based solely on a 
history reported by the veteran, a history which, as 
indicated above, is inaccurate or incomplete in relevant 
respects.  In contrast, the VA examiner offered his opinion 
based on a review of all medical records, including those 
during and following service and offers, however brief, a 
rationale for the opinion reached.  The VA examiner 
essentially explained that with a lack of other evidence in 
service, the veteran's current back disorder was unrelated to 
the injury the veteran reported he sustained during service.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, the medical opinions which support 
the veteran's claim are based on an inaccurate factual 
predicate and thus have less probative value than the opinion 
from the VA medical examiner who had the benefit and review 
of all pertinent medical records.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a spinal disorder.  No spinal 
disorder was shown during service, nor was arthritis 
manifested within 1 year of separation from service.  In 
addition, the weight of the medical evidence is against the 
conclusion that a currently diagnosed spinal disorder is 
related to service.  Since the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a spinal disorder is not 
warranted.  While the veteran may believe that his current 
spinal disorder is related to service, the Board would simply 
point out that the veteran is not a medical professional and 
does not have the requisite medical expertise needed to 
provide a competent medical opinion regarding the etiology of 
his spinal disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1994).


ORDER

Service connection for a spinal disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

